CLAUSE, Judge,
concurring in part and dissenting in part:
I fully concur in the reasoning and opinion of Judge Fulton that the amendment to Article 2, Uniform Code of Military Justice, is retroactive to enlistments contracted before enactment of the amendment.1 However, I do not agree with his conclusion that to apply the amendment in this case would constitute an impermissible ex post facto application. In this respect I fully concur in the reasoning and opinion of Judge Foreman that application of the amendment does not violate the ex post facto provision of the Constitution.
The retroactive application of the amendment to crimes committed before their enactment violates neither the intent nor spirit of the Constitution. I am satisfied that Congress intended that the amendments to applied retroactively.
It is .clear from a review of the Russo decision and its progeny that the rule announced therein had as its base public policy considerations. As Chief Judge Fletcher stated in Russo:
Because fraudulent enlistments are not in the public interest, we believe that common law contract principles appropriately dictate that where recruiter misconduct amounts to a violation of the fraudulent enlistment statute, as was the situation here, the resulting enlistment is void as contrary to public policy. Hence the change of status alluded to in Grimley never occurred in this case.
The author judge said in his statement on the proposed amendment made before the House of Representatives, Military Personnel Subcommittee of the Committee on Armed Services, that his thinking in Russo went to “social” considerations. The public policy base is also clear from the statement of Judge Cook before the same subcommittee. He stated:
I conclude that, in operation, Russo was destroying, not promoting, the public policy considerations upon which it was predicated. I also determined that I would publicly declare my conviction at the first opportunity. That opportunity is now.
Congress has now expressed itself by enacting the amendment to Article 2, which has the effect of reaffirming the rule announced by the United States Supreme Court in In re Grimley, 137 U.S. 147, 11 S.Ct. 54, 34 L.Ed. 636 (1890). The wisdom of that rule and the consequence of the deviation therefrom on social grounds should now be apparent to all.
Just as courts can make decisions based upon public policy considerations, they can determine to reverse those decisions. I believe that the Court of Military Appeals should review its Russo decision, overrule it, and reaffirm the traditional interpretation of Grimley.2 As Judge Cook stated in his *713opinion (concurring in the result) in United States v. Banks, 7 M.J. 92, 94 (C.M.A.1979), “[w]hen a rule has outlived its purpose or experience demonstrates it is seriously flawed in operation, certainly it should be vitiated or altered, as the situation requires.” This outcome would avoid any consideration of the retroactivity of the Article 2 amendments.
I join in affirming the decision in this case.

. I likewise concur as to the question of the providency of appellant’s pleas.


. Appearing as Chairman of the American Bar Association’s Standing Committee on Military *713Law, prior to his appointment as Chief Judge of the Court of Military Appeals, Chief Judge Everett stated before the same House subcommittee mentioned above:
Dealing first with the proposed amendment of Article 2, I perceive no objection to establishing already by statute that if someone voluntarily enlists in the Armed Services, then he is subject to military criminal jurisdiction. For many years military lawyers— relying on U. S. v. Grimley, 137 U.S. 147 [11 S.Ct. 54, 36 L.Ed. 636] (1890) — assumed that this was the law. Regardless of the correctness of the Catlow and Russo decisions of the Court of Military Appeals, 1 believe that this should be the law.